Citation Nr: 1221919	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  05-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to October 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

Because of the extensive history of the Veteran's claim, the Board concludes that a brief procedural recitation would be helpful.  

In November 2000, the Veteran filed a claim to establish service connection for a back disorder.  This claim was denied by the RO in a March 2001 rating decision.  While the Veteran expressed disagreement with the March 2001 rating decision and was provided a statement of the case in September 2001, he did not perfect that appeal.  Accordingly, the March 2001 rating decision became final.  

In September 2003, the Veteran filed a petition to reopen his previously denied claim to establish service connection for a back disorder.  The RO denied the Veteran's claim in a January 2004 rating decision, and the Veteran perfected an appeal to the Board.  

The Board remanded the Veteran's claim for further procedural development in July 2007.  Specifically, the Board instructed that the Veteran should be scheduled for a hearing as per his prior requests.  

A hearing was held in June 2008 at the RO before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  As such, the requested development was completed and the Veteran's claim was returned to the Board.  

In August 2008, the Board remanded the Veteran's claim for further evidentiary development.  The requested development was completed and the Veteran's claim was returned to the Board.  

In April 2009, the Board denied the Veteran's claim to establish service connection for a back disorder.  The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2010 Order, the Court vacated the April 2009 Board decision and remanded the matter to the Board for development consistent with the parties' January 2010 Joint Motion for Remand (Joint Motion).

The Board subsequently remanded the Veteran's claim for further development in April 2010, November 2010 and February 2011.  Additionally, in November 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011).  The requested opinion has been provided and associated with the Veteran's VA claims folder.  The VHA opinion has been provided to the Veteran and his representative.  The Veteran was afforded 60 days to provide additional argument or evidence.  In April 2012, the Veteran's representative indicated that the Veteran had no further argument or evidence to submit.  The Veteran's claim has been returned to the Board for further appellate proceedings.  

The Board concludes that its prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, since the Board is granting the Veteran's claim to the fullest extent, any deficiency concerning the fulfillment of the Board's prior remand instructions is rendered moot.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The evidence of record reflects that the Veteran has experienced symptomatology attributable to a low back disorder continuously since his service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, service connection for a back disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim of entitlement to service connection for a back disorder is being granted to the fullest extent, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied concerning this issues as any error would be non- prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

In the present case, it is uncontroverted that the Veteran has been diagnosed with degenerative disc disease, degenerative joint disease and spondylolisthesis of the lumbar spine.  See e.g., the December 2010 VA examination report.  As such, element (1) has been demonstrated.  

Concerning element (2), evidence of incurrence of an in-service disease or injury, at the June 2008 hearing, the Veteran asserted that he injured his back during a 25 to 30 foot slide/fall down a pole while in-service.  See the June 2008 hearing transcript at pages 13 - 14.  The Veteran's service treatment records are devoid of any instance of complaints of or treatment for a back disorder.  However, the Court has specifically held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's assertion is congruent with his DD-214 reflecting his in-service military occupational specialty as a Pole Lineman.  Further, it appears that the Veteran's report of this in-service injury has been consistent throughout the pendency of his appeal, as demonstrated in a July 2005 VA outpatient treatment record and the December 2010 VA examination report.  The Board certainly has no reason to disbelieve the Veteran's assertions concerning this matter.  As such, element (2) has been sufficiently demonstrated.  

With regard to element (3), evidence of a nexus between an in-service disease or injury and the Veteran's current disability, the Board notes that there are several nexus opinions of record.  However, as will be discussed below, each is inadequate for the purposes of deciding the Veteran's claim.  

First, in a February 2006 statement, J.A.J., M.D., discussed the Veteran's reports of an in-service back injury and presence of arthritis with chronic low back pain, opining that "there could be an association" between the Veteran's reported in-service back injury and his currently diagnosed back disorder.  See a February 2006 statement from J.A.J., M.D.  This statement is conclusory and couched in terms of possibility rather than likelihood.  The Court has firmly held that such opinions cannot serve as a basis for service connection.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are speculative, general or inconclusive in nature cannot support a claim).  

The Board has sought probative nexus opinions on several occasions.  In the December 2010 VA examination report and a May 2011 addendum opinion, a VA examiner opined that the Veteran's low back disorder was not the result of his service.  However, in both instances, the VA examiner based his unfavorable opinion on a "lack of adequate documentation" of the in-service back injury and post-service treatment for such.  See the December 2010 VA examination report and the May 2011 addendum.  Likewise, in the January 2012 VHA opinion, the physician opined that the Veteran's back disorder was unlikely related to his service injury based on a lack of medical treatment for such prior to 1984.  He further asserted that, in circumstances involving the Veteran's undocumented descriptions of injuries and symptoms, his ability to provide an "honest", medically substantiated opinion would require speculation.  See the February 2012 VHA opinion.  

Concerning the December 2010, May 2011 and February 2012 opinions, the Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2011).  

In light of above, the record does not contain adequate nexus evidence to decide the Veteran's claim.  However, the Board notes that lack of a medical nexus is not fatal to the Veteran's claim.  As noted above, service connection may be granted for a condition by showing continuity of symptomatology after service under the provisions of 3.303(b).  Indeed, the Veteran has asserted that he has continuously suffered from a back disorder since his service.  See e.g., the June 2008 hearing transcript at pages 16 and 19.  

While the medical evidence of record fails to show treatment for a back disorder between the Veteran's separation from service in October 1954 and February 1984 when the Veteran claimed he injured his back "10 years ago" in a motor vehicle accident, the Veteran has asserted that he experienced symptomatology associated with a low back disorder continually since his service.  Specifically, he testified that he treated his back disorder post-service by soaking in warm baths and taking over-the-counter pain medication.  See the August 2006 hearing transcript at page 15.  

Private and VA treatment records show continuous complaints of and treatment for back pain and variously diagnosed back disorders since 1993, to include back surgery in June 2004.  

The Court has held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, supra.  Indeed, as discussed above, the Board finds the Veteran's assertions to be both competent and credible, and there is no evidence to the contrary.  See Layno, Rucker, Jandreau and Cartwright, all supra.  

In sum, the Board concludes that there is evidence that the Veteran has continuously suffered from a back disorder since his service.  Although the medical nexus evidence in this case has been found to be inadequate, since the Board has concluded that service connection may be granted for continuity of symptomatology as per 38 C.F.R. § 3.303(b), another remand to obtain a clarifying VA medical opinion is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

In light of above, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for a back disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


ORDER

Entitlement to service connection for a back disorder is granted.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


